When an estoppel is relied upon the facts constituting it must be pleaded with particularity. One of the essential elements *Page 531 
of estoppel is that the party claiming it must have been misled and will suffer material injury unless the estoppel is sustained:Ashley v. Pick, 53 Or. 410 (100 P. 1103); Haun v. Martin,48 Or. 304 (86 P. 371); 21 C.J., page 1249, § 261; 10 R.C.L., page 697, § 25.
The defendant in this case has apparently attempted to comply with the latter of the foregoing requirements. After alleging in detail the facts relied upon as constituting an estoppel, the following statement is made:
"that the defendant, relying upon the silence and acquiescence of the plaintiff and it being intended by the plaintiff that the defendant should rely thereon and the defendant being wholly ignorant of the facts aforesaid, failed and omitted to take such action to protect its interest and that of the plaintiff, if any, during the period of the employment of said Kelly by the defendant".
Then follows this closing paragraph:
"That by reason of the facts alleged hereinbefore the plaintiff ought to be and is estopped from claiming any sums of money at all from the defendant by virtue of said expenses incurred by plaintiff in connection with his said employment; and that unless the plaintiff is so estopped the defendant will suffer material and irreparable injury".
According to the testimony of Howard R. Sullivan, assistant manager of the claim division of the defendant corporation, Thomas R. Kelly was an employee from May 5, 1924, to July 31, 1930, and plaintiff Bly was an employee of the defendant company from February 7, 1924, to June 29, 1929. Under date of November 24, 1930, the plaintiff notified the defendant company *Page 532 
of his claim against it. Thereafter and sometime in 1931 Kelly was adjudicated a bankrupt. The record does not disclose the date of this adjudication but it does show that the first meeting of creditors was held in June, 1931. There is absolutely no testimony in the record, so far as I have been able to discover, showing what, if anything, the defendant corporation did after receiving Bly's claim as above stated, to require Kelly to make good his defalcation; nor is there anything in the record to prove or indicate that Kelly did not reimburse the defendant company for the money which he had appropriated to his own use instead of paying the plaintiff's claim.
Part of the answer above quoted is to the effect that the defendant, due to plaintiff's silence, failed and omitted to take any action to protect itself during the period of Kelly's employment by the defendant. That undoubtedly is true for the reason that Kelly had ceased to be an employee of the defendant corporation at the time the plaintiff notified the defendant of his claim. The pleadings and record are silent, however, as to what was done by the defendant, if anything, after Kelly ceased to be employed by it, to protect itself in the matter.
The mere fact that defendant did not, or could not, because it was ignorant of the facts, do anything to protect itself before Kelly left its employ does not imply that it did not or could not do something after receiving plaintiff's letter of November 24, 1930, and before Kelly became a bankrupt.
If it is necessary for defendant to allege that it will suffer material and irreparable injury, to constitute a defense by estoppel, it seems to me that defendant must prove more than the mere payment by itself to *Page 533 
Kelly of plaintiff's expense accounts and the plaintiff's failure to notify it that Kelly was not reimbursing him for his advances. It is only natural for one defrauded by his employee to demand that such employee repay the money which he has misappropriated. That very thing may have been done in this case and the defendant may have been reimbursed by Kelly or protected by Kelly from any loss due to his failure to pay plaintiff. I do not believe that the mere payment by defendant to Kelly of the amounts of plaintiff's expense accounts and the misappropriation thereof by Kelly raise a presumption that the defendant has not been reimbursed by Kelly, or that defendant has been injured thereby. Furthermore, the failure of defendant to introduce any evidence as to what it did, or failed to do, after being advised by plaintiff of his claim, might give rise to a presumption that had such evidence been introduced it would have been adverse to defendant's contention that it had suffered material injury: § 9-807, subdivision 5, Oregon Code 1930.
For the foregoing reasons I concur in the result reached by Mr. Justice CAMPBELL. *Page 534